Citation Nr: 0605052	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  95-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Drs. J. A. Juarvez-Ortiz and J. A. Juarbe


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

REMAND

The veteran served on active duty from June 1966 to June 
1968.

This matter is REMANDED to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further evidentiary 
development.  The veteran will be notified if further action 
is required on his part.  As much as the Board regrets the 
delay in appellate adjudication, it finds that another remand 
is warranted.

The Board's prior remand orders in August 2000 and July 2003 
were designed chiefly to ensure corroboration efforts are 
made based on the veteran's stressor allegations.  To date, 
the record fails to reflect completion of the Board's remand 
directives.  The Board itself errs if it fails to ensure 
compliance with its evidentiary development orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

The last AMC correspondence to the U.S. Armed Forces Center 
for Research of Unit Records (USASCRUR) concerning stressor 
corroboration is dated in August 2003.  In its July 2003 
remand order, the Board stated that, after a response is 
received from USASCRUR as to which, if any, stressor 
allegation specified in the remand order is verified, then 
the RO should determine whether there is basis to find the 
veteran had engaged in combat.  The RO stated in its August 
2005 Supplemental Statement of the Case (SSOC) that, to date, 
no response was received from USASCRUR.  The record reflects 
RO compliance with other directives in the remand order, but 
not follow-up action with respect to communication with 
USASCRUR as to stressor corroboration.

Recent developments include the change of USASCRUR's name to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  Under the circumstances of this case, and in light 
of the importance of meaningful stressor corroboration in 
this appeal, the Board finds that another corroboration 
effort should be made.  However, on remand, the corroboration 
request should be forwarded to JSRRC.

Based on the foregoing, the following actions are directed on 
remand: 

1.  Contact the JSRRC, provide it a summary 
of the claimed stressors, and request any 
information that could corroborate the 
claimed stressors.  Specifically, the 
request should include the following 
information, and any pertinent, new 
information the veteran provides, if any, 
while this matter is on remand status:

(a) The veteran served in Vietnam from 
December 9, 1966 to December 5, 1967, and 
was with the 573d S&S Co(DS) USAPRC; his 
MOS was 57E20, and his principal duty is 
listed as Laundry and Imprg (Impregnation).    

(b) The veteran claims that, while at Camp 
Holloway, Pleiku, as a member of the 573rd 
Serv. & Supp. Unit, 3rd Med Detach, he was 
attacked by enemy mortar fire while on 
guard duty.  L.G.M., his friend, who had 
worked as a forklift operator, was rendered 
unconscious by the explosion.  The veteran 
reported he initially thought L.G.M. had 
died as this individual remained 
unconscious for about 30 minutes.  See May 
1993 stressor statement.

(c) In July 1967, the veteran was in the 
process of constructing a "P.O.L." 
(Petroleum, Oil, Lubricants) area in the 
"Kontum" area, when the enemy hit a 
5,000-gallon diesel fuel tank.  He and a 
comrade, G., attempted to contain the fire 
when the tank exploded.  Also in the Kontum 
area, the veteran reportedly saved another 
soldier who had caught fire while filling a 
tank.  See May 1993 stressor statement.  He 
said he received an award for saving the 
soldier's life.  See October 1989 
statement. 

(d) Around the Chinese New Year, between 
December 1966 and December 1967, while the 
veteran was assigned with a task of 
guarding a bunker, two soldiers died in an 
explosion.  See September 1995 stressor 
statement.     

(e) The veteran said he performed grave 
registration duties during the last several 
months of his tour in Vietnam, with 573 S&S 
Co (DS).  See September 1995 stressor 
statement.  

Also request that the JSRRC identify any 
other sources of information that could 
assist in corroboration.  If any such 
sources are identified, then inform them of 
the claimed stressors and obtain additional 
corroborating information.

Associate with the claims file records of 
communication to and from the JSRRC and any 
corroborating information obtained from 
JSRRC and alternate sources, if any.  If 
JSRRC (or any alternate source) reports it 
has no corroborating information, then 
document negative responses.   

2.  Ensure that any missing or more 
contemporaneous clinical records from the 
San Juan, Puerto Rico, VA facility are 
obtained as associated with the claims 
file.    

3.  After completing all of the above, 
review the entire claims file and 
readjudicate the claim.  If the decision 
remains unfavorable, then issue a revised 
SSOC and provide him and his representative 
an opportunity to respond.  Then, return 
the appeal to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

